Citation Nr: 0413112	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for entitlement to service connection 
for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from March to October 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision, of which the veteran was notified 
in July, by the Regional Office (RO) in Manila, Republic of 
the Philippines.

The veteran testified at a July 2003 videoconference hearing 
convened by the undersigned, the Veterans Law Judge 
designated by the Chairman of the Board to conduct the 
hearing and make the final decision in this case.


FINDINGS OF FACT

1.  A June 1967 Board decision denied service connection for 
pulmonary tuberculosis.

2.  Some of the evidence received since the June 1967 Board 
decision is neither duplicative nor cumulative, bears 
directly or substantially upon the specific matters under 
consideration, and is sufficiently significant that it should 
be considered in order to fairly decide the merits of the 
claim.

3.  Though some evidence received since the June 1967 Board 
decision is sufficient to reopen the claim, it is not 
sufficient to grant service connection.


CONCLUSION OF LAW

New and material evidence has been received since the June 
1967 Board decision denied service connection for pulmonary 
tuberculosis.  38 U.S.C.A. § 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the veteran's service medical records include a 
report of a February 1956 entrance examination.  A chest X 
ray taken during that examination was read as negative, and 
the veteran entered active service on March 1.

On April 5, 1956, a routine chest X ray revealed a right 
apical infiltrate.  The veteran was hospitalized and treated 
for pulmonary tuberculosis which examiners determined existed 
prior to his entry on active duty.

In the case of a disorder that preexists service, service 
connection is granted if the disorder is aggravated during 
service.  A disorder that preexisted service is deemed to 
have been aggravated during service if disability 
attributable to the disorder increased during service unless 
there is a specific finding, based on clear and unmistakable 
evidence, that any increase in disability during service 
resulted from the natural progress of the disorder.  
38 U.S.C.A. § 1153; Harris v. West, 11 Vet. App. 456, 460-2 
(1998); 38 C.F.R. §§ 3.306(a), (b).

In this case, a July 1956 medical survey board specifically 
determined that the veteran's pulmonary tuberculosis was not 
aggravated during service.  He was referred to a physical 
evaluation board and separated from service in October 1956.

The RO denied service connection for pulmonary tuberculosis 
in 1957, and again in 1965, and the veteran appealed the 1965 
denial.

A July 1966 Board decision remanded the case for a comparison 
of radiologic studies beginning with the one done on February 
7, 1956.

In November 1966, a VA examiner reviewed the chest x-ray 
films and reported that the chest X ray taken for the 
veteran's February 1956 entrance examination showed "a 
slight linear and irregular density . . . in the right first 
anterior interspace, partially superimposed on the right 2nd 
rib anteriorly."  The impression was probable pulmonary 
tuberculosis, minimal, right, stability undetermined.

Accordingly, in June 1967, the Board determined that the 
veteran's pulmonary tuberculosis preexisted service, and 
asserted that the evidence of record did not show an increase 
in disability in service beyond that attributable to the 
natural progress of the disorder.

Decisions of the Board are final, and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  In order to reopen this claim, VA must 
receive new and material evidence with which to do so.  
38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. § 3.156(a).  "New and 
material evidence" is evidence not previously reviewed by VA 
adjudicators that is neither cumulative nor duplicative, that 
relates to a previously unestablished fact necessary to 
substantiate the claim, and that, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § § 3.156(a) (2001).

The regulation, 38 C.F.R. § 3.156, was amended on August 29, 
2001, to require that new and material evidence sufficient to 
reopen a claim also raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).  
However, the veteran's application to reopen the claim was 
filed before the effective date of the amendment to 38 C.F.R. 
§ 3.156, so the amendment is not applicable here.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001).

Evidence received since the 1967 Board decision includes 
medical certificates by Dr. Marceliano Manibog, Jr., dated in 
February 2001 and April 2002 and by Dr. Romulo Magat dated in 
September 2001, a report of July 2003 chest X rays by Dr. 
Antonio Uson, and an affidavit by two of the veteran's 
comrades.  The medical evidence suggests that the veteran 
currently has bilateral pulmonary tuberculosis, and the 
statement by the veteran's comrades shows that the three of 
them were hospitalized and treated for pulmonary tuberculosis 
in 1956.  The evidence of record in 1967 showed that the 
veteran was hospitalized and treated for pulmonary 
tuberculosis in 1956, so the affidavit by his comrades is 
neither new nor material.  The medical evidence has not been 
previously considered by VA, so it is new evidence.  However, 
it does not bear directly or substantially upon the specific 
matter under consideration, i.e., whether the veteran's 
pulmonary tuberculosis, which preexisted service, was 
aggravated therein, so it is not material, either.

The veteran testified at hearings in February and September 
2001, in April 2002, and in July 2003.  On these occasions, 
he contended that he was asymptomatic when he entered service 
in March 1956, so his pulmonary tuberculosis, discovered by 
routine X rays in April, constituted an aggravation of the 
disorder.  However, as a layman (i.e., one without medical 
training or expertise), the veteran's opinion as to 
aggravation in service of his pulmonary tuberculosis is not 
competent medical evidence.  Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Actual 
medical evidence is needed.

In March 2001, the veteran was afforded a VA examination.  
Chest X rays revealed residual scarring, but sputum did not 
culture acid-fast bacilli, and the diagnosis was minimal 
pulmonary tuberculosis, inactive.  The examiner commented 
that it was "highly probable" that the veteran had 
"latent" pulmonary tuberculosis at the time of his February 
1956 entrance examination, and that the latent tuberculosis 
became active "due to the rigors of training."  Thus, the 
examiner suggested that disability attributable to the 
veteran's pulmonary tuberculosis increased during service.

Evidence to this point, including that obtained pursuant to 
the July 1966 Board remand, addressed the question of date of 
onset of the veteran's pulmonary tuberculosis.  The comment 
by the May 2001 VA examiner addressed the question of 
aggravation in service of a preexisting disorder.  That 
evidence has not previously been considered by VA 
adjudicators, so it is new.  Further, it bears directly or 
substantially upon specific matters under consideration, and 
is sufficiently significant that it should be considered in 
order to fairly decide the merits of the claim, so it is 
material.  Accordingly, the claim for entitlement to service 
connection for pulmonary tuberculosis must be reopened.


ORDER

Evidence received since the June 1967 Board decision is new 
and material, and the claim for entitlement to service 
connection for pulmonary tuberculosis is reopened.  To that 
extent, and only to that extent, the benefit sought on appeal 
is granted.


REMAND

Though the report of the May 2001 VA examination is new and 
material evidence sufficient to reopen the claim, when it is 
considered with all of the other evidence of record, the 
ultimate question remains unanswered:  If disability due to 
the veteran's pulmonary tuberculosis increased in service, 
does such an increase in disability represent aggravation of 
the disorder or is it due to the natural progress thereof?  
Another examination, one in which the examiner reviews all of 
the evidence, including the radiologic evidence, and provides 
VA adjudicators with his or her best medical judgment, is 
needed.

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
prescribes VA duties to notify a claimant of the evidence 
needed to substantiate a claim, of the evidence VA will seek, 
and of the evidence the claimant must provide.  It also 
prescribes VA duties to help a claimant obtain evidence.  It 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant to VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  This 
remand will afford the RO the opportunity to provide that 
notice required by the VCAA.

Finally, the veteran submitted additional evidence at hearing 
and waived RO consideration thereof.  However, this remand 
will afford the veteran the benefit of review of that 
evidence by the RO.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for 
entitlement to service connection 
for pulmonary tuberculosis is 
medical evidence that disability 
attributable to pulmonary 
tuberculosis, which preexisted 
service, increased in service beyond 
the natural progress of the 
disorder.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  That he must identify all VA and 
non-VA health care providers that 
have treated him for pulmonary 
tuberculosis since his separation 
from service, and must submit to the 
RO any evidence he has in his 
possession pertaining to this claim.

2.  The RO must obtain legible copies of 
medical records and other evidence that 
the veteran identifies that are not now 
associated with the file, and advise the 
veteran of the results of that effort.

3.  Upon completion of the development 
prescribed above, the veteran should be 
afforded a VA pulmonary examination to 
determine whether he currently has 
pulmonary tuberculosis and, if he does, 
the nature and extent thereof.  If he 
does not currently have pulmonary 
tuberculosis, the examiner should 
determine whether he has residuals 
thereof.

a.  It is imperative that the 
examiner reviews the entire claim 
file, including the veteran's 
service medical records, relevant 
radiologic studies or records 
thereof, records of postservice 
treatment, and this remand, and that 
the examination report reflects this 
review.

b.  The examiner must render an 
opinion as to whether the veteran 
had pulmonary tuberculosis when he 
entered service and, if so, whether 
disability attributable thereto 
increased during service and, if so, 
whether the increase in disability 
was a result of the natural progress 
of the disorder.  The factors upon 
which the medical opinions are based 
must be set forth in the report.

4.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record and 
readjudicate the claim.  If the decision 
does not result in a grant of the benefit 
sought on appeal, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or by 
the Court of Appeals for Veterans Claims, whether for 
additional evidentiary development or for other appropriate 
action, be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



